                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

CHAD MICHAEL BILLIOT                                                 CIVIL ACTION

VERSUS                                                               NO. 19-12363

RICHARD P. NEAL ET AL.                                               SECTION “T” (2)

                                        ORDER

      The Court, after considering the complaint, the record, the applicable law, the

Magistrate Judge’s Findings and Recommendation, and finding that as of this date plaintiff

has filed no objections to the Magistrate Judge’s Findings and Recommendation, hereby

approves the Magistrate Judge’s Findings and Recommendation and adopts it as its

opinion. Accordingly,

      IT IS ORDERED that Chad Michael Billiot’s 42 U.S.C. § 1983 complaint is

DISMISSED WITH PREJUDICE for failure to prosecute.

             New Orleans, Louisiana, this 30th day of December, 2019.




                                              __________________________________
                                                     GREG GERARD GUIDRY
                                               UNITED STATES DISTRICT JUDGE
